Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 11/17/2020. Claims 20 – 21, 28 – 37 are pending in this application.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20, 21, 28, 29, 30, 32, 33, 34, 35, 36, and 37are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11, 12, 17, 18, 19, 21, 22, 23, 24, 25, and 26 of prior U.S. Patent No. 9,725,920. This is a statutory double patenting rejection.
Claim 20 of the present application  requires “a dispenser cartridge having a central axis for insertion into a dispensing valve comprising: an annular housing having an annular chamber therein; an outlet socket located on said housing for directing a fluid stream out of the annular chamber in said housing; an inlet socket located on said housing for directing a fluid stream into the annular chamber in said housing; an end cap on said inlet socket; a rib located in said inlet socket, said rib extending axially outward from said end cap with said rib having a cam face for disengaging a flow limiter located upstream of the inlet socket when the inlet socket of the dispenser cartridge is engagement with a socket of either a converter or a socket of an inline dispersal valve”, claim 10 of the patent reads “a dispenser cartridge having a central axis for insertion into a dispensing valve comprising: an annular housing having an annular chamber therein;  an outlet socket located on said housing for directing a fluid stream out of the annular chamber in said housing;  an inlet socket located on said housing for directing a fluid stream into the annular chamber in said housing; an end cap on said inlet socket;  a rib located in said inlet socket, said rib extending axially outward from said end cap with said rib having a cam face for disengaging a flow limiter located upstream of the inlet socket when the inlet socket of the dispenser cartridge is engagement with a socket of either a converter or a socket of an inline dispersal valve.” 
Similarly claims 21, 28, 29, 30, 32, 33, 34, 35, 36, and 37are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12, 17, 18, 19, 21, 22, 23, 24, 25, and 26 of prior U.S. Patent No. 9,725,920.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,725,920. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 of the present application requires “[t]he inline dispenser of claim 30 including a second flow limiter located on a second end cap, said second flow limiter displaceable in response to insertion or removal of a further dispenser cartridge from the inline dispenser to impede or block flow through the fluid port in the second end cap in one mode and to allow fluid flow through the second end cap in a second mode”, claim 20 of the patent requires  “[t]he inline dispenser of claim 19 including a second flow limiter located on a second end cap, said second flow limiter displaceable in response to insertion or removal of a further dispenser cartridge from the inline dispenser.” The difference between 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 – 21, 28, 30 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to King (6,527,952) in view of US Patent to Yen (5,914,037).
	Regarding claim 20, King discloses a dispenser cartridge (20, 40) having a central axis for insertion into a dispensing valve (10) comprising an annular housing (17) having an annular chamber therein an outlet socket (135) located on said housing (17) for directing a fluid stream out of the annular chamber in said housing (17) an inlet socket (134) located on said housing (17) for directing a fluid stream into the annular chamber in said housing. King discloses an end cap (of the cartridge 21) on said inlet socket.
	King does not disclose a rib located in said inlet socket, said rib extending axially outward from said end cap with said rib having a cam face for disengaging a flow limiter located upstream of the inlet socket when the inlet socket of the dispenser cartridge is engagement with a socket of either a converter or a socket of an inline dispersal valve.  
	However Yen also teaching an assembly to treat water teaches a rib (223) axially extending outward from a flat surface (22) having cam face for disengaging a flow limiter (14) located upstream of 
	Therefore a person having ordinary skill in the art would adapt the cam face engaging the flow limiter teaching of Yen to the dispenser disclosed by King to facilitate replacing the dispenser cartridges when the useful life of the dispenser cartridges are exhausted.
	Regarding claim 21, King discloses the inlet port comprising several ports positioned over the entire area. The rib taught by Yen is centrally located with respect to the end cap (22). A dispensing valve disclosed by King and modified by the teaching of Yen will have the rib at the center of the endcap since the fluid ports are distributed evenly on the endcap the combination will have the rib at the center and the fluid ports evenly distributed around the rib meeting the limitations of the claimed subject matter.
	Regarding claim 28, Yen teaches the rib (223) extends outward from a socket end cap (22) of the cartridge.
	Regarding claim 30, King discloses a housing (10) having a chamber, an inlet (12) on said housing for directing water into the chamber, an outlet (13) on said housing for directing water out of the chamber. An inline dispenser socket (134) located in said housing with said inline dispenser socket engageable with a dispensing cartridge socket (43), said inline dispenser socket having an end cap (Fig. 4a) with a fluid port therein.
	King does not disclose a flow limiter located in the end cap, the flow limiter displaceable in response to insertion or removal of a dispenser cartridge from the inline dispenser to thereby impede or block flow through the end cap in one mode and to permit fluid flow through the end cap in a second mode.
	However Yen also teaching an assembly to treat water teaches a rib (223) axially extending outward from a flat surface (22) having cam face for disengaging a flow limiter (14) located upstream of the cartridge inlet when the inlet socket of the dispenser cartridge is engagement with a socket a socket of an inline dispersal valve (1) to facilitate replacing cartridges without having turn off water. .
	Therefore a person having ordinary skill in the art would adapt the cam face engaging the flow limiter teaching of Yen to the dispenser disclosed by King to facilitate replacing the dispenser cartridges when the useful life of the dispenser cartridges is exhausted.

	Regarding claim 32, Yen teaches the flow limiter (14) includes a stem (141) having a retaining head (143) on one end and a flange on the opposite end with the stem axially displaceable with respect to the end cap when the cartridge is inserted.
	Regarding claim 33, the flow limiter includes a flange (for this claim element 143 is interpreted as the flange) located on an upstream side of the end cap (of the cartridge) with said flange blocking or impeding flow through the end cap (of the cartridge) when the flange (143) is proximate (closer) an upstream side of the end cap (of the cartridge).
	Regarding claim 34, King discloses a sidewall of the inline dispenser socket (30a) extends parallel to a central axis of the inline dispenser (10).
	Regarding claim 35, King discloses a dispensing cartridge (20). The deactivator cam (223) is taught by Yen. The dispensing valve disclosed by King and modified by the flow limiter teaching of Yen will have the dispensing cartridge located in the chamber, the dispensing cartridge having a deactivator cam for rendering the flow limiter (14) inoperative (stops flow) when the dispensing cartridge is present in the chamber.
	Regarding claim 36, King discloses the dispensing cartridge (20) is frictionally mated to the inline dispenser socket (134). Yen teaches a deactivator cam (223) on the cartridge in engagement with the flow limiter (14) in the end cap when the cartridge is assembled.
	Regarding claim 37, King discloses two dispenser cartridges (20, 40). A person having ordinary skill in the art modifying the dispenser valve disclosed by King with the flow limiter teaching of Yen will have the second flow limiter in the second dispenser cartridge to stop the flow when replacing the dispenser cartridges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753